             Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 1 of 12



                                                        U.S. Department of Justice

                                                       United States Attorney
                                                       District of Connecticut



                                                       Connecticut Financial Center      (203)821-3700
                                                       157 Church Street, 25 11' Floor   Fax (203) 773-5376
                                                       New Haven, Connecticut 06510      www.justice.gov/usao/ct




                                                       January 21, 2021

Charles Willson, Esq.
Assistant Federal Public Defender
10 Columbus Boulevard
Unit 6
Hartford, CT 06106


       Re:      United States v. Demarse Kelley
                Case No.

Dear Attorney Willson:

       This letter confirms the plea agreement between your client, Demarse Kelley (the
"defendant"), and the United States Attorney's Office for the District of Connecticut (the
"Government") in this criminal matter.

THE PLEA AND OFFENSE

       In consideration for the benefits offered under this agreement, the defendant agrees to
waive his right to be indicted and to plead guilty to a one-count information charging a violation
of 18 U.S.C. § 111 (assault of a federal officer).

      The defendant understands that, to be guilty of this offense, the following essential
elements must be satisfied:

       First, that at the time of the offense, the victim was a federal officer;

       Second, the defendant forcibly assaulted, resisted, opposed, impeded, intimidated or
       interfered with the victim and this forcible action involved physical contact with the
       victim;

       Third, the victim was engaged in the perfonnance of her official duties; and
           Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 2 of 12

Charles Willson, Esq.
Page2

        Fourth, the defendant acted willfully.

THE PENALTIES

        Impri onment

        This offense carries a maximum penalty of eight years of imprisonment.

        Supervised Release

        In addition, the Court may impose a term of supervised release of not more than three
years to begin after any term of imprisonment. 18 U.S.C. § 3583.

       The defendant understands that, should he violate any condition of supervised release, he
may be required to serve a further term of imprisonment of up to two years per violation
pursuant to 18 U.S.C. § 3583 with no credit for time already spent on supervised release.



        This offense carries a maximum fine of $250,000. The defendant is also subject to the
alternative fine provision of 18 U.S.C. § 3571. Under this section, the maximum fine that may
be imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to
the defendant resulting from the offense; (2) twice the gross loss resulting from the offense; or
(3) $250,000.

        Special Assessment

        In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction. The defendant agrees to pay the special assessment on or
before the date of sentencing unless he establishes an inability to pay on or before the date of
sentencing through the financial disclosure to the U.S. Probation Office as part of the
presentence investigation and report, in which case the defendant agrees to pay it as soon as
practicable.

       Restitution

         In addition to the other penalties provided by law, the Court must also order that the
defendant make restitution under 18 U.S.C. § 3663A, and the Government reserves its right to
seek restitution on behalf of victims consistent with the provisions of§ 3663A. The scope and
effect of the order of restitution are set forth in the attached Rider Concerning Restitution.
Restitution is payable immediately unless otherwise ordered by the Court. In any case in which
the United States is a victim, the district court will ensure that all other victims receive full
restitution before the United States receives any restitution. 18 U.S.C. § 3664(i).
           Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 3 of 12

 Charles Willson, Esq.
 Page 3

        Interest, penalties and fines

         Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(f). Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.
§ 3572(h), (i) and§ 3612(g).

        Forfeiture

        The defendant agrees that by virtue of his plea of guilty he waives any rights or cause of
action to claim that he is a "substantially prevailing party" for the purpose of recovery of
attorney fees and other litigation costs in any related forfeiture proceeding pursuant to 28 U.S.C.
§ 2465(b)(l).

THE SENTENCING GUIDELINES

        Applicability

         The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that he has no right to withdraw his guilty
plea if his sentence or the Guideline application is other than he anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

       Acceptance of Responsibility

         At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant's adjusted offense level under§ 3El.l(a) of the Sentencing Guidelines, based on
the defendant's prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under§ 3El.l(a) and his offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will file a motion with the Court pursuant to § 3E 1.1 (b) which recommends that the Court reduce
the defendant's Adjusted Offense Level by one additional level based on his prompt notification
of his intention to enter a plea of guilty. The defendant understands that the Court is not
obligated to accept the Government's recommendations on the reductions.

        The above-listed recommendations are conditioned upon the defendant's affirmative
demonstration of acceptance of responsibility, by ( 1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under § 1B 1.3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney's Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant's financial
           Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 4 of 12

 Charles Willson, Esq.
 Page4

 condition. The defendant expressly authorizes the United States Attorney's Office to obtain a
 credit report concerning the defendant.

        In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations(§ 3El.1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice(§ 3Cl.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition of release. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw his guilty plea or
takes a position at sentencing, or otherwise, which, in the Government's assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that he may not withdraw his plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

        Stipulation

         Pursuant to § 6B 1.4 of the Sentencing Guidelines, the defendant and the Government
have entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics
that may be considered by the Court for purposes of sentencing. The defendant understands that
this stipulation is not binding on the Court. The defendant also understands that the Government
and the United States Probation Office are obligated to advise the Court of any additional
relevant facts that subsequently come to their attention.

        Guidelin      tipuJation

       The parties agree as follows:

       The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

        The defendant's base offense level under U.S.S.G. § 2A2.4(a) is 10. Three levels are
added because the offense involved physical contact, U.S.S.G. § 2A2.4(a), resulting in an
adjusted offense level of 13. Two levels are subtracted under U.S.S.G. § 3El.1 for acceptance of
responsibility, as noted above, resulting in a total offense level of 11.

       Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category VI. The parties reserve the right to recalculate the defendant's Criminal
History Category and corresponding sentencing ranges if this initial assessment proves
inaccurate.

       A total offense level 11, assuming a Criminal History Category VI, would result in a
range of 27 to 33 months of imprisonment (sentencing table) and a fine range of $4,000 to
           Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 5 of 12

 Charles Willson, Esq.
 Page5

 $40,000, U.S.S.G. § 5El.2(c)(3). The defendant is also subject to a supervised release term of
 one to three years. U.S.S.G. § 5Dl.2.

        The parties jointly recommend a sentence of 27 months of imprisonment to be followed
by three months in a halfway house (unless, at the conclusion of the term of imprisonment, the
defendant is remanded to the custody of the Department of Corrections to complete any sentence
imposed on pending state charges).

        The parties agree that neither a downward nor an upward departure from the sentencing
range set forth above is warranted and that a sentence within the agreed range is reasonable.
Accordingly, neither party will seek a departure or seek any adjustment not set forth herein.
Moreover, the defendant will not seek a non-Guidelines sentence. Nor will either party suggest
that the Probation Department consider a departure or adjustment not set forth herein, or suggest
that the Court on its own consider a departure or adjustment not identified above.

        The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that he will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

        In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.

       Information to the Court

        The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant's background and character, 18 U.S.C.
§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.

WAIVER OF RIGHTS

       The defendant acknowledges and agrees that he is knowingly, intelligently, and
voluntarily waiving the following rights:

       Waiver of Right to Proceed In Person Due to COVID-19 Public Health Emergency

       The defendant understands that he has a legal right under Rule 43 of the Federal Rules of
Criminal Procedure to be physically present in a public courtroom with the judge, his counsel,
and the prosecution for a guilty plea hearing, however, in light of the ongoing COVID-19 health
emergency, the defendant knowingly and voluntarily waives his right to be physically present in
the courtroom for the purpose of entering a plea and consents to proceed by video teleconference
            Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 6 of 12

 Charles Willson, Esq.
 Page 6

(or by means of audio teleconferencing if video teleconferencing is not reasonably available).
The defendant further expressly stipulates that he has consulted with his counsel regarding the
above waiver and consent and wishes to proceed by means of video teleconferencing (or by
means of audio teleconferencing if video conferencing is not reasonably available). The parties
further acknowledge agree that in light of the nature of this prosecution and the interests of the
defendant and the public, that this proceeding cannot be further delayed without serious harm to
the interests of justice.

        Wajver of Right to Indictment

        The defendant understands that he has the right to have the facts of this case presented to
a federal grand jury, consisting of between sixteen and twenty-three citizens, twelve of whom
would have to find probable cause to believe that he committed the offense set forth in the
information before an indictment could be returned. The defendant acknowledges that he is
waiving his right to be indicted.

        Waiver of Trial Rights and Consequences of Guilty Plea

       The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.

         The defendant understands that he has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in his defense. The defendant understands that
by pleading guilty he waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

        The defendant understands that, ifhe pleads guilty, the Court may ask him questions
about each offense to which he pleads guilty, and if he answers those questions falsely under
oath, on the record, and in the presence of counsel, his answers may later be used against him in
a prosecution for perjury or making false statements.

       Waiver of Statute of Limitations

        The defendant agrees that, should the conviction following defendant's guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on. the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.
           Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 7 of 12

 Charles Willson, Esq.
 Page 7

        Waiver of Right to Challenge onviction

         The defendant acknowledges that under certain circumstances he is entitled to challenge
his conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack
his conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims he might raise, the defendant waives his right to
challenge his conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

        Waiver of Right to Appeal or Collaterally Attack Sentence

        The defendant acknowledges that under certain circumstances, he is entitled to challenge
his sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or§ 2241 if that sentence does not exceed 27 months of
imprisonment and 3 months' placement in a halfway house, a three-year term of supervised
release, a $100 special assessment and restitution even if the Court imposes such a sentence
based on an analysis different from that specified above.

         The Government and the defendant agree that this waiver applies regardless of whether
the term of imprisonment is imposed to run consecutively to or concurrently with, in whole or in
part, the undischarged portion of any other sentence that has been imposed on the defendant at
the time of sentencing in this case. Furthermore, the parties agree that any challenge to the
defendant's sentence that is not foreclosed by this provision will be limited to that portion of the
sentencing calculation that is inconsistent with (or not addressed by) this waiver. This waiver
does not preclude the defendant from raising a claim of ineffective assistance of counsel in an
appropriate forum.

        Waiver of Challenge to Plea Ba e I on Immigration Consequences

        The defendant understands that pleading guilty may have consequences with respect to
his immigration status if he is not a citizen of the United States. Under federal law, non-citizens
are subject to removal for a broad range of crimes, including the offense(s) to which the
defendant is pleading guilty. Likewise, if the defendant is a naturalized citizen of the United
States, pleading guilty may result in denaturalization and removal. Removal, denaturalization,
and other immigration consequences are the subject of a separate proceeding, however, and the
defendant understands that no one, including his attorney or the district court, can predict to a
certainty the effect of his conviction on his immigration status. The defendant nevertheless
affirms that he wants to plead guilty regardless of any immigration consequences that his plea
may entail, even if the consequence is automatic removal from the United States.

      The defendant understands that he is bound by his guilty plea regardless of the
immigration consequences of the plea. Accordingly, the defendant waives any and all challenges
            Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 8 of 12

 Charles Willson, Esq.
 Page 8

 to his guilty plea and to his sentence based on those consequences, and agrees not to seek to
 withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack challenging his
 guilty plea, conviction or sentence, based on the immigration consequences of his guilty plea,
 conviction or sentence. This waiver does not preclude the defendant from raising a claim of
 ineffective assistance of counsel in the appropriate forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

        The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarily because he is guilty. The defendant further acknowledges that he is
entering into this agreement without reliance upon any discussions between the Government and
him (other than those described in the plea agreement letter), without promise of benefit of any
kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including the penalties
provided by law. The defendant also acknowledges his complete satisfaction with the
representation and advice received from his undersigned attorney. The defendant and his
undersigned counsel are unaware of any conflict of interest concerning counsel's representation
of the defendant in the case.

SCOPE OF THE AGREEMENT

        The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEQUENCES

         The defendant understands that he will be adjudicated guilty of each offense to which he
has pleaded guilty and will be deprived of certain rights, such as the right to hold public office, to
serve on a jury, to possess firearms and ammunition, and in some states, the right to vote.
Further, the defendant understands that if he is not a citizen of the United States, a plea of guilty
may result in removal from the United States, denial of citizenship, and denial of admission to
the United States in the future. The defendant understands that pursuant to section 203(b) of the
Justice For All Act, the Federal Bureau of Prisons or the United States Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the defendant
understands that the Government reserves the right to notify any state or federal agency by which
he is licensed, or with which he does business, as well as any current or future employer of the
fact of his conviction.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH
           Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 9 of 12

Charles Willson, Esq.
Page 9

         The defendant's guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of his participation in the
assault of a letter carrier on June 7, 2019, which forms the basis of the information in this case.

         The defendant understands that if, before sentencing, he violates any term or condition of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw his guilty plea.

NO OTHER PROMISES

         The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

        This letter shall be presented to the Court, in open court, and filed in this case.

                                               Very truly yours,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTO

                                                Mr1
       The defendant certifies that he has read this plea agreement letter and its attachment(s) or
has had it read or translated to him, that he has had ample time to discuss this agreement and its
attachment(s) with counsel and that he fully understands and accepts its terms.



DEMORSEKELEY                                           Date
The Defendant

       I have thoroughly read, reviewed and explained this plea agreement and its attachment(s)
to my client who advises me that he understands and accepts its terms.


 ~~~
CHARLES WILLSON, ESQ.                                  Date
Attorney for the Defendant
          Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 10 of 12
Charles Willson, Esq.
Page JO

                          STIPULATION OF OFFENSE CONDUCT

       The defendant and the Government stipulate to the following offense conduct and
relevant conduct that give rise to the defendant's agreement to plead guilty to the information:

        On June 7, 2019, the adult victim (the "Letter Carrier") was performing her official duties
as a United States postal worker, when the defendant, Demorse Kelley, forcibly impeded,
intimidated or interfered with the Letter Carrier and caused physical contact with the Letter
Carrier in the following manner:

         While the Letter Carrier was sorting mail inside her postal delivery van, which was
parked on Sigourney Street in Hartford, Kelley approached the van from the sidewalk. Kelley
slid the side door of the van open (it had been slightly ajar) and leaned into the van while making
statements to the Letter Carrier.

         Kelley continued to make remarks while he climbed into the postal van (without
permission), forcibly intimidating, impeding or interfering with the Letter Carrier. When he
entered the postal van, Kelley's body obstructed and impeded the Letter Carrier's ability to exit.
While in the van, Kelley physically contacted the Letter Carrier when he used his hand to touch
the Letter Carrier's leg below her shorts.

       Kelley committed the foregoing acts willfully.

        This written stipulation is part of the plea agreement. The defendant and the Government
reserve their right to present additional offense conduct and relevant conduct to the Court in
connection with sentencing.




The Defendant
                                             t¼M~£1¾~
                                             ASSISTANT UNITED STATES ATTORNEY



U~ 0;pi..____/
CHARLES WILLSON, ESQ.
Attorney for the Defendant
           Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 11 of 12

Charles Willson, Esq.
Page 11

                            RIDER CONCERNING RESTITUTION

       The Court shall order that the defendant make restitution under 18 U.S.C. § 3663A as
follows:

1. If the offense resulted in damage to or loss or destruction of property of a victim of the
   offense:

   A.   Return the property to the owner of the property or someone designated by the owner; or

   B.   If return of the property is impossible, impracticable, or inadequate, pay an amount equal
        to:

        The greater of -
        (I) the value of the property on the date of the damage, loss, or destruction; or

        (II) the value of the property on the date of sentencing, less the value as of the date the
             property is returned.

2. In the case of an offense resulting in bodily injury to a victim -

    A. Pay an amount equal to the costs of necessary medical and related professional services
       and devices related to physical, psychiatric, and psychological care; including non-
       medical care and treatment rendered in accordance with a method of healing recognized
       by the law of the place of treatment;

    B. Pay an amount equal to the cost of necessary physical and occupational therapy and
        rehabilitation; and

    C. Reimburse the victim for income lost by such victim as a result of such offense;

3. In the case of an offense resulting in bodily injury that results in the death of the victim, pay
   an amount equal to the cost of necessary funeral and related services; and

4. In any case, reimburse the victim for lost income and necessary child care, transportation,
   and other expenses incurred during participation in the investigation or prosecution of the
   offense or attendance at proceedings related to the offense.

         The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, 18 U.S.C. § 3565, or a modification of the
conditions of supervised release, 18 U.S.C. § 3583(e). Failure to pay restitution may also result
in the defendant being held in contempt, or the defendant's re-sentencing to any sentence which
might originally have been imposed by the Court. See 18 U.S.C. §§ 3613A, 3614. The Court
          Case 3:21-cr-00012-KAD Document 45 Filed 01/21/21 Page 12 of 12

Charles Willson, Esq.
Page 12

may also order that the defendant give notice to any victim(s) of his offense under 18 U.S.C. §
3555.
